EXHIBIT 32.4 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO RULE 13a-14(b) UNDER SECURITIES EXCHANGE ACT OF 1934 AND SECTION 1 In connection with the annual report of Verso Paper Holdings LLC (the “Company”) for the year ended December 31, 2011 (the “Report”), I, Robert P. Mundy, certify that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 6, 2012 /s/ Robert P. Mundy Robert P. Mundy Senior Vice President and Chief Financial Officer
